Title: To James Madison from John Graham, 4 January 1802
From: Graham, John
To: Madison, James


Sir
Bordeaux 4th Jany 1802.
The Letter which I had the Honor of addressing to you from Nantes, will have informed you of my going to Paris, & of the reasons which induce’d me to do so. As this Journey was undertaken with the advice of Mr Levingston, I hope, you will not think, I have done wrong in deviating from my most direct route to Madrid.
Disappointed in the Hope of finding Mr Pinckney in Paris, I waited there, until Mr Levingston could make up his opinion, as to the best mode of proceeding on the great Business in which they are instructed to cooperate. I thought it the more necessary to do so, as Mr Pinckney himself was not fully apprised of your wishes, when in Paris.
I much lament that the Information received by Mr Levingston is such, as to induce a beleif in his mind that we have nothing to hope for—that this Business is settled in the Way least desire’d by the United States & that any exertions of her agents at present, to counteract the arrangement, would only tend to produce ill will & unnecessary Jealousy.
Altho: I confess, almost all the accounts, which I have heared tend to corroborate this opinion; yet I cannot relinquish the Hope, that something may yet be done, correspondent to your Wishes. If a transfer is to take place, a purchase I think might be made of what we most desire, & that too upon easy terms, considering the Value of the Acquisition; provided offers were made before the breaking up of the Congress at Amiens.
Altho: I feel the greatest anxiety on this Subject, yet I am prevented from giving my opinions fully, by a fear that my Letter, may possibly not reach you, or if it does, that you m[a]y think I presume too far. I have been detained here a few days with the Hope of getting a companion or a Servant who spoke the Spanish Language; but shall be obliged to go without either. I start for Bayonne in a few hours, in the Courier, as it is the most expeditious mode of conveyance. I trust you will have received before this reaches you, some dispatches from Mr Levingston which I forwarded from this place in the Ship Orlando, bound for New York—there were four Packets for you, & one for the President from some Gentleman in Paris. With Sentiments of the highest Respect I have the Honor to be Yr. Mo: Obt Sert
John Graham
An Acquaintance of Mr Pinckney’s has receiv’d Letters from him dated at Madrid.
 

   RC (DNA: RG 59, DD, Spain, vol. 6).


   Letter not found.


   In his 9 June 1801 letter to Pinckney and his 28 Sept. 1801 letter to Livingston, JM instructed them to dissuade Spain from ceding Louisiana to France, if it was not too late, and to discourage the French from making such a request of the Spanish (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:275).

